                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: RONALD JOHN BORIS, JR. and                    : CHAPTER 13
       DANIELLE MARIE BORIS                          :
          Debtor(s)                                  :
                                                     :
         JACK N. ZAHAROPOULOS                        :
         STANDING CHAPTER 13 TRUSTEE                 :
             Movant                                  :
                                                     :
               vs.                                   :
                                                     :
         RONALD JOHN BORIS, JR. and                  :
         DANIELLE MARIE BORIS                        :
            Respondent(s)                            : CASE NO. 5-21-bk-00994


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

                AND NOW, this 29th day of June, 2021, comes, Jack N. Zaharopoulos,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is inconsistent with Proofs of Claims filed and/or approved
                        by the Court.

              3. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                     a. Clarification of debtor(s) counsel fees which are in conflict with
                        2016(b) Statement.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:




Case 5:21-bk-00994-HWV          Doc 35 Filed 06/29/21 Entered 06/29/21 09:08:53                Desc
                                Main Document    Page 1 of 2
                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                                  Jack N. Zaharopoulos
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097

                                  BY:             /s/Agatha R. McHale
                                                  Attorney for Trustee




                                  CERTIFICATE OF SERVICE

               AND NOW, this 29th day of June, 2021, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

David Tidd, Esquire
656 Ebersole Road
Reading, PA 19605


                                                  /s/Deborah A. Behney
                                                  Office of Jack N. Zaharopoulos
                                                  Standing Chapter 13 Trustee




Case 5:21-bk-00994-HWV         Doc 35 Filed 06/29/21 Entered 06/29/21 09:08:53                 Desc
                               Main Document    Page 2 of 2
